DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 3, 5, 12, 14 and 16 are objected to because of the following informalities: lack of antecedent basis and indefinite.  
Claim 1 and 12 recite “the touch contact” and “substantially” in limitations “wherein the second touch input operation comprises moving the touch contact on the touch screen in a substantially circular direction.” “the touch contact” lacks of antecedent basis. And “substantially” is indefinite language. Appropriate correction is required.
Claim 3, 5, 14 and 16 similarly recite “substantially”. Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mantuano US 2014/0258899 in view of Lee US 20140132531 A1
In regard to claim 1, Mantuano disclose A method for manually adjusting a numerical value displayed on a touch screen, (Fig. 3-8, [0007]-[0010] modifying numeric values on a touch screen) comprising: 
displaying a multi-digit numerical value on the touch screen, selecting at least one digit of the displayed numerical value in response to sensing, by the touch screen, a first touch input operation; (Fig. 3-8, [0007]-[0010] [0027]-[0034], etc. for example, in Fig. 3A-B, user touch to select a digit, 360)  and 
adjusting a value of the at least one selected digit in response to sensing, by the touch screen, a second touch input operation differing from, and seamlessly following, the first touch input operation. (Fig. 3-8, [0027]-[0034],etc.  for example, Fig. 3C-3D modify the selected digit based on the second swipe input and the second input is following the first selection touch input) 
But Mantuano fail to explicitly disclose “wherein the second touch input operation comprises moving the touch contact on the touch screen in a substantially circular direction.”	Lee disclose wherein the second touch input operation comprises moving the touch contact on the touch screen in a substantially circular direction. (Fig. 3A-3D, Fig. 4A-4D, [0055]-[0057] [0067]-[0069][0072]-[0074]  the setting value is changed moving the touch in clockwise or counterclockwise direction) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s circular directional touch input into Mantuano’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lee’s circular directional touch input would help to provide more input control into Mantuano’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing circular directional touch input would help to provide more intuitive ways to interact and manipulate the digital contents displayed and therefore improve the user experience using the device.
In regard to claim 8, Mantuano and Lee disclose The method of claim 1, the rejection is incorporated herein.
Mantuano disclose wherein the second touch input operation comprises mutually opposite orientations. (Fig. 5C-5D, [0042]-[0045] swipe up and down 380g and 380h swipe up and down, for example)
In regard to claim 9, Mantuano and Lee disclose The method of claim 8, the rejection is incorporated herein.
Mantuano disclose wherein adjusting the value of the at least one selected digit comprises increasing the value of the at least one selected digit in accordance with one of the mutually opposite orientations of the second touch input operation. (Fig. 7A-7B, [0031]-[0034] [0046]-[0048] etc. swipe up to increase the value, for example)
In regard to claim 10, Mantuano and Lee disclose The method of claim 8, the rejection is incorporated herein.
Mantuano disclose wherein adjusting the value of the at least one selected digit comprises decreasing the value of the at least one selected digit in accordance with the other one of the mutually opposite orientations of the second touch input operation. (Fig. 7A-7B, [0031]-[0034] [0041]-[0045] etc. swipe down to decrease the value, for example)
In regard to claim 11, Mantuano and Lee disclose The method of claim 1, the rejection is incorporated herein.
Mantuano disclose wherein adjusting the value of the at least one selected digit comprises adjusting a value of a more significant digit of the at least one selected digit in response to a carry-over of the adjusting of the value of the at least one selected digit. (Fig. 7A-7B [0046] 795 changed to 805 based on the second swipe input)
In regard to claim 12, claims 12 is a device claim corresponding to the method claims 1 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1.

Claims 2-5, 7 and 13-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mantuano US 2014/0258899 and Lee US 20140132531 A1  as applied to claim 1, further in view of Woo et al.(Woo) US 2021/0034234
In regard to claim 2, Mantuano and Lee disclose The method of claim 1, the rejection is incorporated herein.
But Mantuano and Lee fail to explicitly disclose “wherein the first touch input operation comprises establishing a touch contact in a screen plane of the touch screen within a predetermined distance from a respective center of the at least one digit.” 
Woo disclose wherein the first touch input operation comprises establishing a touch contact in a screen plane of the touch screen within a predetermined distance from a respective center of the at least one digit. ([0097]-[0100] within a predetermined distance form a center position of the contact area is identified, the touch input is a selection function)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Woo’s method of identifying touch input into Lee and Mantuano’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Woo’s identifying touch input based on the distance from the center of the contact area would help to provide more input control into Lee and Mantuano’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying touch input based on the distance from the center of the contact area would help to provide more intuitive ways to interact and manipulate the digital contents displayed and therefore improve the user experience using the device.
In regard to claim 3, Mantuano, Lee and Woo disclose The method of claim 2, the rejection is incorporated herein.
Mantuano disclose wherein the first touch input operation comprises maintaining and moving the touch contact in the screen plane of the touch screen in a substantially parallel direction with respect to a base line of the displayed numerical value. (Fig. 4A-4D [0035]-[0041] selecting touch input move horizontally to select)
In regard to claim 4, Mantuano, Lee and Woo disclose The method of claim 2, the rejection is incorporated herein.
But Mantuano and Lee fail to explicitly “disclose wherein the second touch input operation comprises maintaining and moving the touch contact on the touch screen outside of the predetermined distance from a center of a most or least significant digit of the at least one selected digit.”
Woo disclose disclose wherein the second touch input operation comprises maintaining and moving the touch contact on the touch screen outside of the predetermined distance from a center of a most or least significant digit of the at least one selected digit. ([0097]-[0100] second touch movement is identified as movement exceeding a predetermined distance from a first touch center position of the contact area which is identified as a selection touch input)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Woo’s method of identifying touch input into Lee and Mantuano’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Woo’s identifying touch input based on the distance from the center of the contact area would help to provide more input control into Lee and Mantuano’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying touch input based on the distance from the center of the contact area would help to provide more intuitive ways to interact and manipulate the digital contents displayed and therefore improve the user experience using the device.
In regard to claim 5, Mantuano, Lee and Woo disclose The method of claim 2, the rejection is incorporated herein.
Mantuano disclose wherein the second touch input operation comprises moving the touch contact on the touch screen in a substantially perpendicular direction with respect to the base line of the displayed numerical value. (Fig. 3A-3D, 5C-5D, [0008] [0031]-[0034] [0042]-[0045] swipe up and down 380g and 380h swipe up and down with the numbers displayed horizontally,  for example )
In regard to claim 7, Mantuano, Lee and Woo disclose The method of claim 5, the rejection is incorporated herein.
Mantuano disclose wherein adjusting the value of the at least one selected digit comprises adjusting the value of the at least one selected digit proportional to a distance magnitude or velocity magnitude along the direction of the second touch input operation. (Fig. Fig. 3C-3D, 5C-5D, [0031]-[0037] based on a distance, a larger swipe distance, a larger amount is changed)
In regard to claims 13-16, 18, claims 13-16, 18 are device claims corresponding to the method claims 2-5, 7 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 2-5, 7.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mantuano US 2014/0258899 and Lee US 20140132531 A1 as applied to claim 12, further in view of Gourlay et al. (Gourlay)  US 2014/0319232
In regard to claim 19, Mantuano and Lee disclose The device of claim 12, the rejection is incorporated herein.
But Mantuano and Lee fail to explicitly disclose “wherein the numerical value comprises a parameter of a measurement.”
Gourlay dislcsoe wherein the numerical value comprises a parameter of a measurement. (Fig. 7c-7d, [[0006]-0008] [0068] display of value as measured, for example, from temperature sensor)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gourlay’s temperature measuring sensor into Lee and Mantuano’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Gourlay’s temperature measuring sensor and display would help to provide more sensor input control method into Lee and Mantuano’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that temperature measuring sensor and display would help to provide more ways to control the sensed data and therefore improve the user experience using the device.
In regard to claim 20, Mantuano and Lee disclose The device of claim 12, the rejection is incorporated herein.
But Mantuano and Lee fail to explicitly disclose “wherein the numerical value comprises a parameter of the measurement device.”
Gourlay disclose wherein the numerical value comprises a parameter of the measurement device. (Fig. 7c-7d, [[0006]-0008] [0068] display of temperature value as measured, for example, from temperature sensing device)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Gourlay’s temperature measuring sensor into Lee and Mantuano’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Gourlay’s temperature measuring sensor and display would help to provide more sensor input control method into Lee and Mantuano’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that temperature measuring sensor and display would help to provide more ways to control the sensed data and therefore improve the user experience using the device.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 6/7/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Although dependent claim 6 is incorporated to claim 1, but previously claim 6 is dependent on claim 2 instead of claim 1, so the argument is moot and the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20090158194 A1	2009-06-18		Jensen et al.
DIRECTION-BASED DATA ENTRY SYSTEM
Jensen et al.	disclose a direction-based data entry system displays a field having an initial value and a field location. When the user selects the field, the direction-based data entry system enters a data entry mode in which an auxiliary data entry tool is not displayed. To enter a new value for the field, the user indicates movement across the display relative to the field. As the user indicates movement, the direction-based data entry system may display an indication of a new value for the field represented by the movement. When the new value is the value that the user wants entered into the field, the user terminates the movement, which causes the new value to be the current value for the field… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143